UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7097


KENNETH NEWKIRK,

                Petitioner - Appellant,

          v.

DEPARTMENT OF CORRECTIONS, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Roderick Charles Young,
Magistrate Judge. (3:16-cv-00265-HEH-RCY)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth H. Newkirk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Newkirk seeks to appeal the magistrate judge’s order

directing Newkirk to pay the filing fee or explain why he cannot

and denying a host of motions without prejudice.            This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).           The order Newkirk seeks

to appeal is neither a final order nor an appealable interlocutory

or collateral order.      Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  DISMISSED




                                    2